DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation - 35 USC § 112(f)
After further consideration, the interpretation of the claims under 35 USC § 112(f) is withdrawn.
Claim Rejections - 35 USC § 112(a)
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(a) previously set forth.
Claim Rejections - 35 USC § 112(b)
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(b) previously set forth. New rejections to the claims is/are presented as necessitated by the most recent amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-3, 5-11, and 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite the limitation “first reservoir” in limitation 6, line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “first reservoir” of limitation 4, line 1; or another “reservoir”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “first reservoir” in limitation 6, line 2 has been interpreted as the “first reservoir” of limitation 4, line 1.
Claim 1 recite the limitation “second reservoir” in limitation 6, line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “second reservoir” of limitation 5, line 1; or another “reservoir”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “second reservoir” in limitation 6, line 2 has been interpreted as the “second reservoir” of limitation 5, line 1.
Claim 15 recites the limitation “the filter” in limitation 3, line 1.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “filter” of the filtration unit of limitation 2, line 3; or another filter. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “filter” in limitation 3, line 1 and the “filter” of limitation 2, line 3 have been interpreted as the same filter.
Claim(s) 15 recite(s) the limitations: “the filtration unit comprising… a filter” in limitation 3, line 1; and “wherein the cassette including a filter” In limitation 2, lines 2-3.
This limitation is unclear. Is the filter a sub-component of the filtration unit or a sub-component of the cassette?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim 15 recites the limitation “a filter” in limitation 3, line 1.
There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the filter” in limitation 5, line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the filter” in limitation 6, line 3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the filter” in limitation 6, line 2.
There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the filter” in limitation 6, line 3.
There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the filter” in limitation 7, line 1.
There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “filter wall” in limitation 6, line 2.
There is insufficient antecedent basis for this limitation in the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim 20 recites the limitation “a filter” in limitation 2, line 1.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “filter” of the filtration unit of limitation 1, line 2; or another filter. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the disclosed specification, the limitation of the “filter” in limitation 2, line 1 and the “filter” of limitation 1, line 2 have been interpreted as the same filter.
Claim(s) 20 recite(s) the limitations: “the cassette including a filter” in limitation 1, line 2; and “the filtration unit comprising… a filter” in limitation 2, line 1.
This limitation is unclear. Is the filter a sub-component of the filtration unit or a sub-component of the cassette?
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 U SC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 10-11, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013144090 by Oranth (per equivalent publication US Patent Application Publication No. 20150083665); or in the alternative as unpatentable over Oranth, in further view of US Patent Application Publication No. 20020146817 by Cannon et. al.
Regarding claim(s) 1, Oranth teaches an apparatus comprising:
a filtration unit (see Fig. 1 & Title) comprising
a housing (see Fig. 1, the outer structure of the disclosed apparatus reads on the claimed housing) with:
a sample inlet (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”; see also ¶ [0061] “The fluid sample containing the components to be concentrated is filled in the syringe reservoir 18a of the first syringe pump 8a of the first pair 8.”; because the reservoir 18a is filled, then a sample inlet is present),
a sample outlet (see Fig. 1, outlet 16; and ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”),
a first actuator, and a second actuator (see Fig. 1, the pistons in pumps 6 and/or 7, motor 12a & 12b, and gears 13; which read on the claimed actuators; ¶ [0014] “The micro flow filtration system further comprises at least two pairs of piston pumps wherein each pair of piston pumps comprises two piston pumps and a control unit for controlling the piston pumps.”; and ¶ [0054] “Each of the syringe pumps 7 is motor driven. Therefore, four motors 12 are comprised in the system 1. Each motor 12 is connected preferably via a gear 13 with the piston of the syringe pumps 7.”; see also Fig. 3, pistons 63 & 64); and
the cassette comprising:
a filter (see Fig. 1, filter 3)
a first and second reservoir (see Fig. 1, reservoirs 18a, 18b & 19a, 19b) configured to the first and second actuator, respectively, (see Fig. 1, piston pumps 6) for imparting flow to a solution in a first and second direction, respectively, through the filter (see Fig. 1, filter 3; see also see Abstract “the piston pumps (6) having a piston swept volume forming a reservoir being able to contain the fluid for volumes of up to 100 ml. The tangential flow filtration module (3) is located in the fluid channel (2) so that a fluid flowing through the channel (2) passes through the filtration module (3). At each end (10, 11) of the channel (2) one piston pump (6) of each pair (8, 9) of piston pumps (6) is located”); and
the filter (3) being in fluid communication (see Fig. 1, fluid channels 25, 10, 4, 2, 5) with the first and second reservoirs (see Fig. 1, reservoirs 18a, 18b, 19a & 19b); and
when the cassette is engaged with the filtration unit (see Fig. 1), the filter (3) is in fluid communication with the sample inlet (16) (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”), and the sample outlet (see Fig. 1, outlet 16) (see ¶ [0048] “The fluid channel 2 comprises two conduits 4, 5 which are connected to both ends of the tangential flow filtration module 3. At each end 10, 11 of the fluid channel 2, which is represented by an end of the conduit 4 and 5 respectively, two piston pumps 6 are connected.”; filtration unit can connect to the ends 10 & 11; and ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”); and
a plurality of wetting components (see Fig. 1, reservoirs 18a-18b & 19a-19b, conduits 25, 4, 2, & 5; filters 3);
the wetting components being components that are in direct contact with the cell-containing solution (see ¶ [0074] “FIG. 2 shows an alternative embodiment of the fluidic system according to the invention. The difference to the embodiment shown in FIG. 1 is an additional optical measuring device 26 which allows an online acquisition of the concentration of the components contained in the liquid sample. The components are preferably proteins, particles, aggregates, ions, bacteria, viruses, nucleic acids, saccharides or the like.”),
the wetting components including the filter (3), the first reservoir, and the second reservoir (reservoirs 18a, 18b & 19a, 19b).
The apparatus of Oranth is fully capable of filtering a cell-containing solution (see ¶ [0005] “The filtration process is usually used to increase the concentration of active ingredients, for example proteins, particles, aggregates, ions, bacteria, viruses, nucleic acids, saccharides or the like.”); and the filter (3) is fully capable of being in further fluid communication to a sample inlet (see ¶ [0031] “as large as the sum of the volumes of all piston pumps contained in the system. It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”), and a sample outlet (see Fig. 1, outlet 16) when connected to a filtration unit (see ¶ [0048] “The fluid channel 2 comprises two conduits 4, 5 which are connected to both ends of the tangential flow filtration module 3. At each end 10, 11 of the fluid channel 2, which is represented by an end of the conduit 4 and 5 respectively, two piston pumps 6 are connected.”; filtration unit can connect to the ends 10 & 11; and (see ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Oranth is silent as to the filtration unit comprises one or more valves, the cassette is received within the filtration unit, the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled to the filtration unit as a single unit; and wherein the cassette comprises all wetting components for the filtration system.
Regarding where the filtration unit comprises one or more valves; Oranth further teaches where a filtration unit comprised one or more valves in order to control the flow of fluid within the filtration unit (see ¶ [0006] “Normally, a flow filtration system is used which comprises a circuitry with the tangential flow filtration module, a reservoir containing the fluid sample, one or more pressure sensors, valves and a pump to drive the fluid sample through the circuitry.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the filtration unit of Oranth with one or more valves as taught by Oranth, to yield the predictable results of controlling the flow of fluid within the filtration unit. MPEP 2143.A.
Oranth teaches the claimed invention except for where the cassette is received within the filtration unit; the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled to the filtration unit as a single unit; and wherein the cassette comprises all wetting components for the filtration system.
However, the reference does not disclose any reason or advantage for the filtration unit and cassette/cartridge to be non-separable from the rest of the filtration system. Therefore, like the cap at issue in Dulberg, it is desirable to obtain access to the components of the filtration system to which the cassette is applied, and therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to make the cassette separable from the filtration unit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04.V.C.
Further, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. The rearrangement in this case does not modify the operation of the device, because rearrangement of the parts as part of a cassette will not change the filtration functions of the system. MPEP 2144.04(VI)(C).
The benefits of this modification include preventing cross contamination between multiple, different fluids being analyzed (see ¶ [0002] “Flow filtration systems for filtrating a fluid sample using a semipermeable membrane for purposes of purification or concentration are well known in the state of the art. These systems are used to remove particulate or molecular contaminants in the case of a purification or are used to increase the concentration of a component in a fluid for example for laboratory analysis.”; and ¶ [0009] “So, especially in the [pharmaceutic] and biotechnology industry a strong demand still exists for a tangential flow filtration system being able to operate with small amounts of a fluid sample, preferably with less than 20 ml start volume and being able to concentrate a component of a solution by a large concentration factor. Such filtration systems are not commercially available at the time. It is an object of the invention to provide an optimized TFF-system being able both to handle small amounts of a fluid and to provide the requested concentration factor. Further, a clogging and fouling in the TFF-module should be avoided over a large time period during the filtration process.”; because of the specificity of the products in pharmaceutical and biotechnology industry, cross-contamination is necessarily to be avoided).
Therefore, it would have been obvious to a person having ordinary skill in the art to make the cassette removably coupled/received in the filtration unit; and wherein the cassette comprises all wetting components for the filtration system in order to prevent cross-contamination when multiple, different fluids are being analyzed.
The cassette of Oranth is fully capable of performing the functional limitation(s) “the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). As such, it naturally follows that the apparatus of Oranth is fully capable of the functional limitation of “the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit”, because the disposal of the obviously separable cassette is determined by the user without structural alteration of the apparatus made obvious by Oranth.
In the alternative, while Oranth is considered to teach or make obvious all the limitations of the claimed invention; Cannon, which is analogous prior art in the field of sampling and routing cell-containing solutions (see Abstract “The present invention provides a feedback controlled bioculture platform for use as a precision cell biology research tool and for clinical cell growth and maintenance applications. The system provides individual closed-loop flowpath cartridges, with integrated, aseptic sampling and routing to collection vials or analysis systems.”), teaches an apparatus comprising:
a first unit (a media flowpath assembly cartridge) comprising a housing (outer shell or housing 7) with a sample inlet (a series of access ports 4), a sample outlet (a series of access ports 4) (see ¶ [0044] “…access ports 4 to accommodate injection or sampling of fluid”), one or more valves (valves 11), an actuator (pump 8), and a second actuator (optional air pump) (see Fig. 3; and ¶ [0045] “With reference now to FIG. 3, a cartridge outer shell or housing 7 provides physical support for the internal components. The embodiment shown in FIG. 3 illustrates internal hardware components of a preferred cartridge outer shell or housing, including a pump 8, an optional oxygenator bracket 9, a biochamber 10, valves for diverting media flow 11, a flow cell or drip chamber 12, a noninvasive sensor 13, a series of access ports 4, an optional air pump for sample routing 0.1 micron filtered air (not shown in FIG. 3)”); and
a cassette is received within a unit (see ¶ [0050] “The invention further provides a unitized, disposable sterile media perfusion loop flowpath, which is removably attachable to the outer shell or housing of the cartridge without breaching flowpath sterility”);
the cassette (media perfusion loop) (see Fig. 5) comprising:
a filter (27); and
a first and second reservoir (biochamber 10, media reservoir 22, waste reservoir 29, injection and sample reservoirs) (see ¶ [0050] “As shown in the embodiment of FIG. 5, the media perfusion loop or flowpath includes a media reservoir 22, tubing 23, an oxygenator 24, a biochamber or bioreactor 10, an interface to accommodate an air supply 26 for sample removal, a filter 27 for sterilizing air from the air supply, a sampling interface 28, and a waste reservoir 29 (injection and sample reservoirs not shown in this FIG.).”); and
the cassette (media perfusion loop) is a self-contained unit that is disposable and configured to be removably coupled to the unit (see ¶ [0050] “The invention further provides a unitized, disposable sterile media perfusion loop flowpath, which is removably attachable to the outer shell or housing of the cartridge… The loop is preferably removable from the cartridge housing as a single disposable unit.”); and
wherein the cassette comprises all wetting components for the system (see ¶ [0042] “As used herein, “without breaching flowpath sterility” refers to the closed nature of the perfusion loop which remains intact during various manipulations or movements such that each flowpath assembly perfusion loop can be connected to a cartridge housing, which in turn can be connected to a rack or docking station, disconnected and then reconnected without exposing the internal surfaces of the flowpath to environmental contaminants and without the components of the perfusion loop flowpath losing fluid communication with one another. Thus, the loop itself is preferably a disposable, unitized system that can be removed from the cartridge’s outer shell without its components losing fluid communication with one another. Moreover, an individual perfusion loop can be moved or carried throughout a laboratory or other facility, or to a separate lab or facility, as desired for separate testing or analyses while its contents remain sterile.”)
in order to prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and prevent cross-contamination of the cell-containing solution (see ¶ [0042] “disconnected and then reconnected without exposing the internal surfaces of the flowpath to environmental contaminants and without the components of the perfusion loop flowpath losing fluid communication with one another. ... an individual perfusion loop can be moved or carried throughout a laboratory or other facility, or to a separate lab or facility, as desired for separate testing or analyses while its contents remain sterile.”; ¶ [0005] “Cells can be harmed when removed from their thermal and gas environment. The frequent transport and manipulation of the culture represents an opportunity for contamination from a single bacterium that can cause weeks of work to be wasted.”; and ¶ [0015] “the fluid routing system is disposable to limit opportunities for cross-contamination.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of making the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled/received to the filtration unit as a single unit; and wherein said cassette comprises all wetting components for the filtration system by applying a particular known technique of providing a “disposable sterile media perfusion flowpath loop” as taught by Cannon, to a known device (method, or product) that was ready for improvement, the apparatus of Oranth, in order to obtain the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. MPEP 2143.I.D.
Further, while Oranth teaches a “base” device (method, or product), a filtration system, upon which the claimed invention can be seen as an “improvement”; Cannon teaches a “comparable” device (method, or product), “a system for sampling and routing cell-containing solutions”, that is not the same as the base device; but which has been improved in the same way as the claimed invention, providing a cassette that is received within a unit; the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled to the unit; and wherein the cassette comprises all wetting components for the system.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement a “disposable sterile media perfusion flowpath loop” as taught by Cannon, in the same way to the device of Oranth, to yield the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Regarding claim(s) 2, Oranth or the combination of Oranth and Cannon teaches the apparatus according to claim 1.
The apparatus of Oranth Or The Combination Of Oranth And Cannon is fully capable of imparting flow to the solution in opposite first and second directions (see ¶ [0011] “The fluid channel is formed by two conduits which are connected to the tangential flow filtration module so that a bidirectional flow of the fluid sample through the channel and the TFF-module is allowed.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 3, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
Oranth further teaches where the cassette is free of moving parts (see Fig. 1, the only moving parts are the1 fluid being treated and the actuators; the actuators are not within the scope of the claimed cassette).
Regarding claim(s) 6, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
Oranth further teaches one or more conduits (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”; see also ¶ [0061] “The fluid sample containing the components to be concentrated is filled in the syringe reservoir 18a of the first syringe pump 8a of the first pair 8.”; because the reservoir 18a is filled, then a sample inlet is present),
The cassette of Oranth Or The Combination Of Oranth And Cannon is fully capable of engaging the one or more one or more conduits with one or more valves to provide a closable connection capable of regulating the flow through the one or more conduits between an open and closed position (see ¶ [0006] “Normally, a flow filtration system is used which comprises a circuitry with the tangential flow filtration module, a reservoir containing the fluid sample, one or more pressure sensors, valves and a pump to drive the fluid sample through the circuitry.”; and ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 10, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
Oranth further teaches where the cassette comprised a connector (10 or 11) that is arranged to be coupled to the filtration unit by transverse movement of the connector with respect to the filtration unit following an insertion axis in a direction substantially perpendicular or parallel to a centerline of the filter (3) (see Fig. 1) (see ¶ [0050] “The first pumps 8a, 9a of the first pair 8 and the second pair 9 of syringe pumps are connected at a first end 10 of the fluid channel 2. The first end 10 is displayed on the left side of the fluid channel 2, the second end 11 on the right side of the fluid channel 2. On a second end 11 of the fluid channel 2 the second syringe pump 8b of the first pair 8 and the second syringe pump 9b of the second pair 9 of syringe pumps are connected”; the connectors 10 & 11 read on the claimed invention, because the actuators for the filtration unit, the pumps 8 & 9 are inserted at a transverse direction substantially parallel to the center line of the filter 3).
Regarding claim(s) 11, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
The apparatus of Oranth Or The Combination Of Oranth And Cannon is fully capable of when connected to the filtration unit as a single unit, the filter is in fluid communication with one or more flush solution inlets arranged to allow a flow of flush solution through at least the filter to flush any residue left therein following filtering (see Oranth ¶ [0048] “The fluid channel 2 comprises two conduits 4, 5 which are connected to both ends of the tangential flow filtration module 3. At each end 10, 11 of the fluid channel 2, which is represented by an end of the conduit 4 and 5 respectively, two piston pumps 6 are connected.”; filtration unit can connect to the ends 10 & 11). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 13, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
The apparatus of Oranth Or The Combination Of Oranth And Cannon is fully capable of arranging the first actuator to apply a first force onto the cell-containing solution in the first reservoir and, substantially simultaneously, arranging the second actuator to apply a second force onto the cell-containing solution in the second reservoir, where the first force is greater than the second force when imparting flow in the first direction, and where the first force is less than the second force when imparting flow in the second direction (see ¶ [0036] “The piston of the first piston pump moves into the piston swept volume so that fluid is pressed out of the pump into the fluid channel. The pressure in the system measured by the two pressure sensors increases. The piston of the second piston pump of the first pair of piston pumps which is positioned at the opposite end of the fluidic channel moves out of the piston swept chamber so that fluid can reach the piston swept chamber. Consequently, the transmembrane pressure can be adjusted again to the desired value. The movement of the second piston at the opposite end of the fluid channel stops or is slowed down when the measured pressure differs from the predetermined transmembrane pressure. If the mean value of the two pressure sensors is smaller than the desired transmembrane pressure the piston of the second piston pump is slowed down or stops. Now, the piston swept chamber of the second piston is at least partly filled with the liquid sample containing the components to be concentrated. In the next step, the cycle starts again, but now the piston of the second pump of the first piston pair moves into the piston swept chamber and the first piston of the first piston pump moves out of its chamber so that the desired transmembrane pressure can be adjusted and controlled”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 14, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
Oranth further teaches where the first and second actuators (see Fig. 1, pumps 6) comprise a drive (see Fig. 1, motors 12a) and a plunger (see Fig. 1, pistons of piston pumps 6), the plunger being arranged to reciprocate within the respective first and second reservoirs (see ¶ [0014] “Each piston pump has a piston swept volume forming a reservoir in which a fluid can be contained.”; and ¶ [0015] “pump having a piston which can be moved in a piston swept volume in such a manner that a fluid contained in the reservoir of the pump (piston swept volume) can be displaced at least partially, preferably completely.”).
The apparatus of Oranth Or The Combination Of Oranth And Cannon is fully capable of arranging the drive of the first actuator to provide a first rate of displacement, and arranging the drive of the second actuator to provide a second rate of displacement where the first and second displacements are in opposite directions and of a different magnitude adjusted such that friction between the plungers and reservoirs are compensated (see ¶ [0036] “So, for example, a desired transmembrane pressure can be adjusted in the system. The piston of the first piston pump moves into the piston swept volume so that fluid is pressed out of the pump into the fluid channel. The pressure in the system measured by the two pressure sensors increases. The piston of the second piston pump of the first pair of piston pumps which is positioned at the opposite end of the fluidic channel moves out of the piston swept chamber so that fluid can reach the piston swept chamber. Consequently, the transmembrane pressure can be adjusted again to the desired value. The movement of the second piston at the opposite end of the fluid channel stops or is slowed down when the measured pressure differs from the predetermined transmembrane pressure. If the mean value of the two pressure sensors is smaller than the desired transmembrane pressure the piston of the second piston pump is slowed down or stops. Now, the piston swept chamber of the second piston is at least partly filled with the liquid sample containing the components to be concentrated. In the next step, the cycle starts again, but now the piston of the second pump of the first piston pair moves into the piston swept chamber and the first piston of the first piston pump moves out of its chamber so that the desired transmembrane pressure can be adjusted and controlled”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 18, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 14.
The apparatus of Oranth Or The Combination Of Oranth And Cannon is fully capable of permeating through the membrane a flow rate of the flow rate of cell-free solution equal to the difference between the flow rate of the cell-containing solution out of the first reservoir and the flow rate of the cell-containing solution into the second reservoir (see ¶ [0065] “To drive the piston of the first syringe pump 8a the motor 12a is rotated by a predetermined and known amount of increments. To drive the piston of the second syringe pump 8b the motor 12b is used. This motor, which is preferably similar to the motor 12a, moves by the same amount of increments to pull the piston of the second syringe pump 8b out of the second piston swept reservoir 18b. To compensate the fluid volume which is withdrawn from the fluidic system as permeate”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 19, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 18.
Oranth further teaches where the drive of the first actuator comprises a first stepper motor and the drive of the second actuator comprises a second stepper motor (see ¶ [0039] “Preferably the used motors are stepping motors. So, the motor can be easily and exactly controlled using incremental steps to drive the motor. The fluid to be pumped through the channels and the desired pressure in the channel can be adjusted in the simple way.”).
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oranth or The Combination Of Oranth And Cannon, as applied to claim 1 above, in further in view of US Patent Application Publication No. 20050205498by Sowemimo-Coker.
Regarding claim(s) 5, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
Oranth further teaches a third reservoir (see Fig. 1, reservoirs 18a, 18b, 19a, 19b, or 20) in fluid communication with the filter (3); where the third reservoir (see Fig. 1, reservoirs 18a, 18b, 19a, 19b, or 20) is in fluid communication with a sample outlet (see Fig. 1, sample outlet 16) when connected to the filtration unit (fluid passing from the reservoir to the membrane, then through the membrane to sample port 16);
where the third reservoir (see Fig. 1, reservoirs 18a, 18b, 19a, or 19b) is arranged to couple with a third actuator (see Fig. 1, the pistons in pumps 6 and/or 7, motor 12a & 12b, and gears 13; see also Fig. 3, pistons 63 & 64).
The third actuator (see Fig. 1, the pistons in pumps 6 and/or 7, motor 12a & 12b, and gears 13; see also Fig. 3, pistons 63 & 64) of Oranth Or The Combination Of Oranth And Cannon is fully capable of imparting a suction force substantially simultaneously to the actuation of the first and/or second actuators (see ¶ [0036] “The piston of the second piston pump of the first pair of piston pumps which is positioned at the opposite end of the fluidic channel moves out of the piston swept chamber so that fluid can reach the piston swept chamber. Consequently, the transmembrane pressure can be adjusted again to the desired value. The movement of the second piston at the opposite end of the fluid channel stops or is slowed down when the measured pressure differs from the predetermined transmembrane pressure.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Oranth Or The Combination Of Oranth And Cannon is silent as to where the third reservoir is arranged to receive an amount of cell-free solution.
However, Sowemimo-Coker teaches a cassette for filtering a cell containing solution (see ¶ [0031] “In another embodiment, there is a kit for preparing a cell concentrate, comprising a first filtration device and a second filtration device, both of which are housed in a suitable container. In a specific embodiment, the first filtration device and second filtration device are housed in a suitable container.”).
The cassette (see Fig. 5) comprising:
a third reservoir (26) in fluid communication with the filter (30) and arranged to receive an amount of cell-free solution (see ¶ [0106] “A third syringe (labeled syringe C 26) is connected and is attached to a third port 27 to receive the filtrate (the liquid component, i.e., purge solution, that passes through the filter)… The liquid component is passed through the semi-permeable filter membrane 30 into syringe C 26; cells cannot pass through the semi-permeable filter membrane 30”),
wherein the third reservoir (26) is in fluid communication with a sample outlet (40),
wherein the third reservoir (26) is arranged to couple with a third actuator for imparting a suction force substantially simultaneously to the actuation of the first and/or second actuators (see ¶ [0106] “The sample is passed back and forth between the two opposing retenate syringes (syringes A 20 and B 24) to allow circulation of the retentate and separation of the cellular and liquid components. The liquid component is passed through the semi-permeable filter membrane 30 into syringe C 26; cells cannot pass through the semi-permeable filter membrane 30”) in order to collect the filter permeate, which is a cell-free solution (Id.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine “filter outlet (16)” of Oranth Or The Combination Of Oranth And Cannon with a “third reservoir is arranged to receive an amount of cell-free solution” as taught by Sowemimo-Coker, to yield the predictable results of collecting the filter permeate, which is a cell-free solution. MPEP 2143.A.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the “third reservoir (20)” of Oranth Or The Combination Of Oranth And Cannon, for another, the “third reservoir arranged to receive an amount of cell-free solution, and arranged to couple with a third actuator for imparting a suction force substantially simultaneously to the actuation of the first and/or second actuators” as taught by Sowemimo-Coker, to yield the predictable results of collecting the filter permeate, which is a cell-free solution. MPEP § 2143.I.B.
Regarding claim(s) 9, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
Oranth further teaches where the filter comprises a semipermeable membrane (17) projecting from a filter inlet (14) to a filter outlet (15), and
the filter (3) being configured permit a flow of cell-containing solution through the filter inlet (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”; and ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”) and/or outlet (see ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”) and a flow of cell-free solution (see ¶ [0056] “The tangential flow filtration module (TFF-module 3) has a first fluid port 14 and a second fluid port 15 through which the fluid being pumped in the fluid channel 2 passes through the TFF-module. A permeate outlet 16 is fluidically located behind a membrane 17 so that liquid passing the membrane 17 can be withdrawn from the TFF-module 3 as a permeate stream via the permeate outlet 16”; and (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”).
Oranth Or The Combination Of Oranth And Cannon is silent as to where the filter comprises a hollow fibrous material comprising a fiber wall.
However, Sowemimo-Coker teaches a cassette for filtering a cell containing solution (see ¶ [0031] “In another embodiment, there is a kit for preparing a cell concentrate, comprising a first filtration device and a second filtration device, both of which are housed in a suitable container. In a specific embodiment, the first filtration device and second filtration device are housed in a suitable container.”) where the filter (see Fig. 2, filter 30) comprises a hollow fibrous material (see ¶ [0106] “Step 3, Filtration of cells suspended in purge solution through a hollow fiber filter to increase the concentration of the nucleated cells and platelets”) comprising a fiber wall (30) projecting from a filter inlet (23) to a filter outlet (27) the filter (30) being configured permit a flow of cell-containing solution through the filter inlet and/or outlet and a flow of cell-free solution through the fiber wall (see ¶ [0106] “The sample is passed back and forth between the two opposing retentate syringes (syringes A 20 and B 24) to allow circulation of the retentate and separation of the cellular and liquid components.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the flat membrane of Oranth Or The Combination Of Oranth And Cannon, for another, the hollow fiber membrane as taught by Sowemimo-Coker, to yield the predictable results of concentrating cells in a cross-flow filter (see ¶ [0106] “The liquid component is passed through the semi-permeable filter membrane 30 into syringe C 26; cells cannot pass through the semi-permeable filter membrane 30 and are collected within the fibers 32 of the filter.”). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to cross-flow membrane of Oranth Or The Combination Of Oranth And Cannon, particularly the hollow fiber membrane taught by Sowemimo-Coker, would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Claim(s) 7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Combination Of Oranth And Cannon.
Regarding claim(s) 7, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 6.
Oranth Or The Combination Of Oranth And Cannon is silent as to where the one or more valves comprise one or more pinch valves.
However, Cannon teaches fluid treatment apparatus comprising a housing (see Fig. 3, outer shell or housing 7) with one or more valves (see Fig. 3, valves for diverting media flow 11); said one or more valves comprising a pinch valve (see ¶ [0053] “The first, second, third, or fourth valves may be pinch valves”) in order to prevent and/or divert the flow of a fluid (see ¶ [0013 “least one valve adapted to prevent or divert media flow”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the valves of Oranth Or The Combination Of Oranth And Cannon, for another, the pinch valve as taught by Cannon, to yield the predictable results of controlling the flow of fluid within the filtration unit (Id.; and Oranth ¶ [0006] “Normally, a flow filtration system is used which comprises a circuitry with the tangential flow filtration module, a reservoir containing the fluid sample, one or more pressure sensors, valves and a pump to drive the fluid sample through the circuitry.”). MPEP § 2143.I.B.
Regarding claim(s) 15, Oranth teaches a method of filtering a cell-containing solution comprising the steps of:
Connecting a cassette to a filtration unit (see Fig. 1);
the filtration unit (see Fig. 1 & Title) comprising:
a housing (see Fig. 1, the outer structure of the disclosed apparatus reads on the claimed housing) with:
a sample inlet (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”; see also ¶ [0061] “The fluid sample containing the components to be concentrated is filled in the syringe reservoir 18a of the first syringe pump 8a of the first pair 8.”; because the reservoir 18a is filled, then a sample inlet is present),
a sample outlet (see Fig. 1, outlet 16; and ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”);
a filter (see Fig. 1, filter 3);
a first actuator, and a second actuator (see Fig. 1, the pistons in pumps 6 and/or 7, motor 12a & 12b, and gears 13; which read on the claimed actuators; ¶ [0014] “The micro flow filtration system further comprises at least two pairs of piston pumps wherein each pair of piston pumps comprises two piston pumps and a control unit for controlling the piston pumps.”; and ¶ [0054] “Each of the syringe pumps 7 is motor driven. Therefore, four motors 12 are comprised in the system 1. Each motor 12 is connected preferably via a gear 13 with the piston of the syringe pumps 7.”; see also Fig. 3, pistons 63 & 64); and
the cassette comprising:
a first and second reservoir (see Fig. 1, reservoirs 18a, 18b & 19a, 19b) configured to the first and second actuator, respectively, (see Fig. 1, piston pumps 6) for imparting flow to a cell containing solution (see ¶ [0005] “The filtration process is usually used to increase the concentration of active ingredients, for example proteins, particles, aggregates, ions, bacteria, viruses, nucleic acids, saccharides or the like.”) in a first and second direction, respectively, through the filter (see Fig. 1, filter 3; see also see Abstract “the piston pumps (6) having a piston swept volume forming a reservoir being able to contain the fluid for volumes of up to 100 ml. The tangential flow filtration module (3) is located in the fluid channel (2) so that a fluid flowing through the channel (2) passes through the filtration module (3). At each end (10, 11) of the channel (2) one piston pump (6) of each pair (8, 9) of piston pumps (6) is located”); and
a filter (3) being in fluid communication (see Fig. 1, fluid channels 25, 10, 4, 2, 5) with the first and second reservoirs (see Fig. 1, reservoirs 18a, 18b, 19a & 19b); and
when the cassette is engaged with the filtration unit (see Fig. 1), the filter (3) is in fluid communication with the sample inlet (16) (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”), and the sample outlet (see Fig. 1, outlet 16) (see ¶ [0048] “The fluid channel 2 comprises two conduits 4, 5 which are connected to both ends of the tangential flow filtration module 3. At each end 10, 11 of the fluid channel 2, which is represented by an end of the conduit 4 and 5 respectively, two piston pumps 6 are connected.”; filtration unit can connect to the ends 10 & 11; and ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”);
allowing an amount of cell-containing solution to flow through the solution inlet and into the first reservoir (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”), and
actuating the first actuator to push the cell-containing solution through the filter in a first direction (see ¶ [0061] “The piston of the first syringe pump 8a is pushed so that fluid is withdrawn out of the piston swept reservoir 18a and conducted into the fluid channel 2.”; and ¶ [0063] “…the movement of the piston of the second syringe pump 8b is stopped due to the fact that the piston swept reservoir 18a of the first syringe pump 8a is depleted and the fluid volume of the first syringe pump 8a is (completely) transitioned to the second syringe pump 8b via the TFF-module 3”)
actuating a second actuator to push the cell-containing solution through the filter in a second direction (see ¶ [0063] “the piston swept reservoir 18a of the first syringe pump 8a is depleted and the fluid volume of the first syringe pump 8a is (completely) transitioned to the second syringe pump 8b via the TFF-module 3 then the cycle of moving the pistons of the first syringe pump 8a and the second syringe pump 8b starts again. Now the piston of the second syringe pump 8b is pushed so that the fluid contained in the piston swept reservoir 18b is depleted into the fluid channel 2 and the piston of the first syringe pump 8a is pulled so that fluid can enter the piston swept reservoir 18a”);
where the first direction is opposite the second direction (Id.; see also ¶ [0054] “The piston pumps 6 are controlled in such a manner that the fluid in the fluid channel 2 is driven back and forth through the TFF-module 3”; and ¶ [0064] “It is self-evident that the pumping cycle (pumping the fluid back and forth between the two pumps of one pair of piston pumps) can be performed several times.”);
collecting a sample of cell-free solution filtered by said filter (3) (see ¶ [0056] “A permeate outlet 16 is fluidically located behind a membrane 17 so that liquid passing the membrane 17 can be withdrawn from the TFF-module 3 as a permeate stream via the permeate outlet 16. The permeate can be collected in a permeate chamber 20.”); and
wetting components (see Fig. 1, reservoirs 18a-18b & 19a-19b, conduits 25, 4, 2, & 5; filters 3);
the wetting components being components that are in direct contact with the cell-containing solution (see ¶ [0074] “FIG. 2 shows an alternative embodiment of the fluidic system according to the invention. The difference to the embodiment shown in FIG. 1 is an additional optical measuring device 26 which allows an online acquisition of the concentration of the components contained in the liquid sample. The components are preferably proteins, particles, aggregates, ions, bacteria, viruses, nucleic acids, saccharides or the like.”),
the wetting components including the filter (3), the first reservoir, and the second reservoir (reservoirs 18a, 18b & 19a, 19b).
Oranth is silent as to connecting the cassette to the filtration unit as a single unit; the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled to the filtration unit as a single unit; the filtration unit comprises one or more valves; removing the cassette from the filtration unit as a single unit for disposal thereof; and wherein the cassette comprises all wetting components.
Regarding where the filtration unit comprises one or more valves; Oranth further teaches where a filtration unit comprised one or more valves in order to control the flow of fluid within the filtration unit (see ¶ [0006] “Normally, a flow filtration system is used which comprises a circuitry with the tangential flow filtration module, a reservoir containing the fluid sample, one or more pressure sensors, valves and a pump to drive the fluid sample through the circuitry.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the filtration unit of Oranth with one or more valves as taught by Oranth, to yield the predictable results of controlling the flow of fluid within the filtration unit. MPEP 2143.A.
Oranth is silent as to the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled to the filtration unit as a single unit; removing the cassette from the filtration unit as a single unit for disposal thereof; and wherein the cassette comprises all wetting components.
However, Cannon, which is analogous prior art in the field of sampling and routing cell-containing solutions (see Abstract “The present invention provides a feedback controlled bioculture platform for use as a precision cell biology research tool and for clinical cell growth and maintenance applications. The system provides individual closed-loop flowpath cartridges, with integrated, aseptic sampling and routing to collection vials or analysis systems.”), teaches a method of treating a cell-containing solution (see Abstract) comprising:
Connecting a cassette (media perfusion loop) to a unit (a media flowpath assembly cartridge) (see ¶ [0013] “The apparatus preferably includes at least one media flowpath assembly cartridge having an outer shell or housing and affixed thereto, … and a disposable sterile media perfusion flowpath loop. … The media perfusion loop is removably attachable to the outer shell”);
the cassette (media perfusion loop) being a self-contained unit that is disposable and configured to be removably coupled to the unit (see ¶ [0050] “The invention further provides a unitized, disposable sterile media perfusion loop flowpath, which is removably attachable to the outer shell or housing of the cartridge… The loop is preferably removable from the cartridge housing as a single disposable unit.”); and
the unit (a media flowpath assembly cartridge) comprising a housing (outer shell or housing 7) with a sample inlet (a series of access ports 4), a sample outlet (a series of access ports 4) (see ¶ [0044] “…access ports 4 to accommodate injection or sampling of fluid”), one or more valves (valves 11), an actuator (pump 8), and a second actuator (optional air pump) (see Fig. 3; and ¶ [0045] “With reference now to FIG. 3, a cartridge outer shell or housing 7 provides physical support for the internal components. The embodiment shown in FIG. 3 illustrates internal hardware components of a preferred cartridge outer shell or housing, including a pump 8, an optional oxygenator bracket 9, a biochamber 10, valves for diverting media flow 11, a flow cell or drip chamber 12, a noninvasive sensor 13, a series of access ports 4, an optional air pump for sample routing 0.1 micron filtered air (not shown in FIG. 3)”); and
the cassette (media perfusion loop) (see Fig. 5) comprising:
a filter (27); and
a first and second reservoir (biochamber 10, media reservoir 22, waste reservoir 29, injection and sample reservoirs) (see ¶ [0050] “As shown in the embodiment of FIG. 5, the media perfusion loop or flowpath includes a media reservoir 22, tubing 23, an oxygenator 24, a biochamber or bioreactor 10, an interface to accommodate an air supply 26 for sample removal, a filter 27 for sterilizing air from the air supply, a sampling interface 28, and a waste reservoir 29 (injection and sample reservoirs not shown in this FIG.).”); and
removing the cassette from the filtration unit as a single unit for disposal thereof (see ¶ [0050] “The invention further provides a unitized, disposable sterile media perfusion loop flowpath, which is removably attachable to the outer shell or housing of the cartridge… The loop is preferably removable from the cartridge housing as a single disposable unit.”);
wherein the cassette comprises all wetting components for the system (see ¶ [0042] “As used herein, “without breaching flowpath sterility” refers to the closed nature of the perfusion loop which remains intact during various manipulations or movements such that each flowpath assembly perfusion loop can be connected to a cartridge housing, which in turn can be connected to a rack or docking station, disconnected and then reconnected without exposing the internal surfaces of the flowpath to environmental contaminants and without the components of the perfusion loop flowpath losing fluid communication with one another. Thus, the loop itself is preferably a disposable, unitized system that can be removed from the cartridge’s outer shell without its components losing fluid communication with one another. Moreover, an individual perfusion loop can be moved or carried throughout a laboratory or other facility, or to a separate lab or facility, as desired for separate testing or analyses while its contents remain sterile.”)
in order to prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and prevent cross-contamination of the cell-containing solution (see ¶ [0042] “disconnected and then reconnected without exposing the internal surfaces of the flowpath to environmental contaminants and without the components of the perfusion loop flowpath losing fluid communication with one another. ... an individual perfusion loop can be moved or carried throughout a laboratory or other facility, or to a separate lab or facility, as desired for separate testing or analyses while its contents remain sterile.”; ¶ [0005] “Cells can be harmed when removed from their thermal and gas environment. The frequent transport and manipulation of the culture represents an opportunity for contamination from a single bacterium that can cause weeks of work to be wasted.”; and ¶ [0015] “the fluid routing system is disposable to limit opportunities for cross-contamination.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of making a cassette being a self-contained unit that is disposable and configured to be removably coupled to the filtration unit as a single unit; wherein the cassette comprises all wetting components; and removing the cassette from the filtration unit as a single unit for disposal thereof by applying a particular known technique of providing a “disposable sterile media perfusion flowpath loop” as taught by Cannon, to a known device (method, or product) that was ready for improvement, the method of Oranth, in order to obtain the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. MPEP 2143.I.D.
Further, while Oranth teaches a “base” method, a “method of filtering a cell-containing solution”, upon which the claimed invention can be seen as an “improvement”; Cannon teaches a “comparable” method, “a method for sampling and routing cell-containing solutions”, that is not the same as the base device; but which has been improved in the same way as the claimed invention, providing a cassette that is received within a unit; the cassette is a self-contained unit that is disposable and configured to be removably coupled to the unit; wherein the cassette comprises all wetting components for the system; and removing the cassette from the filtration unit as a single unit for disposal thereof.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement a “disposable sterile media perfusion flowpath loop” as taught by Cannon, in the same way to the method of Oranth, to yield the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Regarding claim(s) 16, the combination of Oranth and Cannon teaches the method according to claim 15.
Oranth further teaches where a first force is applied by the first actuator and a second force is applied by the second actuator, and the first force is greater than the second force when imparting flow in the first direction, and where the first force is less than the second force when imparting flow in the second direction (see ¶ [0036] “So, for example, a desired transmembrane pressure can be adjusted in the system. The piston of the first piston pump moves into the piston swept volume so that fluid is pressed out of the pump into the fluid channel. The pressure in the system measured by the two pressure sensors increases. The piston of the second piston pump of the first pair of piston pumps which is positioned at the opposite end of the fluidic channel moves out of the piston swept chamber so that fluid can reach the piston swept chamber. Consequently the transmembrane pressure can be adjusted again to the desired value. The movement of the second piston at the opposite end of the fluid channel stops or is slowed down when the measured pressure differs from the predetermined transmembrane pressure. If the mean value of the two pressure sensors is smaller than the desired transmembrane pressure the piston of the second piston pump is slowed down or stops. Now, the piston swept chamber of the second piston is at least partly filled with the liquid sample containing the components to be concentrated. In the next step, the cycle starts again, but now the piston of the second pump of the first piston pair moves into the piston swept chamber and the first piston of the first piston pump moves out of its chamber so that the desired transmembrane pressure can be adjusted and controlled”).
Regarding claim(s) 17, the combination of Oranth and Cannon teaches the method according to claim 15.
Oranth further teaches where the first and second actuators (see Fig. 1, pumps 6) comprise a drive (see Fig. 1, motors 12a) and a plunger (see Fig. 1, pistons of piston pumps 6), the plunger being arranged to reciprocate within the respective first and second reservoirs (see ¶ [0014] “Each piston pump has a piston swept volume forming a reservoir in which a fluid can be contained.”; and ¶ [0015] “pump having a piston which can be moved in a piston swept volume in such a manner that a fluid contained in the reservoir of the pump (piston swept volume) can be displaced at least partially, preferably completely.”), and
where the drive of the first actuator is arranged to provide a first rate of displacement and the drive of the second actuator is arranged to provide a second rate of displacement and where the first and second displacements are in opposite directions and of a different magnitude adjusted such that friction between the plungers and reservoirs are compensated (see ¶ [0065] “To drive the piston of the first syringe pump 8a the motor 12a is rotated by a predetermined and known amount of increments. To drive the piston of the second syringe pump 8b the motor 12b is used. This motor, which is preferably similar to the motor 12a, moves by the same amount of increments to pull the piston of the second syringe pump 8b out of the second piston swept reservoir 18b. To compensate the fluid volume which is withdrawn from the fluidic system as permeate),
where the difference between the flow rate of the cell-containing solution out of the first reservoir and the flow rate of the cell-containing solution into the second reservoir is equal to the flow rate of cell-free solution through the fiber wall of the filter (see ¶ [0065] “To drive the piston of the first syringe pump 8a the motor 12a is rotated by a predetermined and known amount of increments. To drive the piston of the second syringe pump 8b the motor 12b is used. This motor, which is preferably similar to the motor 12a, moves by the same amount of increments to pull the piston of the second syringe pump 8b out of the second piston swept reservoir 18b. To compensate the fluid volume which is withdrawn from the fluidic system as permeate).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oranth Or The Combination Of Oranth And Cannon, as applied to claim 1 above, in further view of US Patent No. 20060060531 by Coville et. al.
Regarding claim(s) 8, Oranth Or The Combination Of Oranth And Cannon teaches the apparatus according to claim 1.
The apparatus of Oranth Or The Combination Of Oranth And Cannon is fully capable of when the cassette is connected to the filtration unit as a single unit, the filter is in fluid communication with an air inlet arranged to allow a flow of air through at least the filter to purge any residue left therein following filtering. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
While Oranth or the combination of Oranth and Cannon is considered to teach all the functional limitation of the claim, in so far as the Oranth or the combination of Oranth and Cannon is silent to an air inlet, Coville teaches where a filter (see Fig. 3B, filter 18) is in fluid communication with an air inlet (see Fig. 3B, air inlets 25, 25a and 61) arranged to allow a flow of air through at least the filter to purge any residue left therein following filtering (see ¶ [0025] “step (d) further comprises providing an airtight connection between the second reservoir and the source of air, and step (e) further comprises alternately (i) blocking the flow of air into the reservoir, pressurizing the second reservoir with air, and venting the reservoir to release the air pressure and (ii) blocking the flow of air to the second reservoir, pressurizing the reservoir with air, and venting the second reservoir such that the fluid to be filtered flows initially from the initially from the container to the reservoir then reciprocally from the reservoir to the second reservoir across the filter membrane.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the apparatus of Oranth or the combination of Oranth and Cannon with an air inlet as taught by Coville, to yield the predictable results of providing a driving force for the fluid being filtered to push said fluid through the filter. MPEP 2143.A.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Combination Of Oranth And Cannon, in further in view of US Patent Application Publication No. 20050205498by Sowemimo-Coker.
Regarding claim(s) 20, Oranth teaches a method of filtering a cell-containing solution comprising the steps of:
Connecting a cassette to a filtration unit (see Fig. 1);
the filtration unit (see Fig. 1 & Title) comprising
a housing (see Fig. 1, the outer structure of the disclosed apparatus reads on the claimed housing) with:
a sample inlet (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”; see also ¶ [0061] “The fluid sample containing the components to be concentrated is filled in the syringe reservoir 18a of the first syringe pump 8a of the first pair 8.”; because the reservoir 18a is filled, then a sample inlet is present),
a sample outlet (see Fig. 1, outlet 16; and ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”),
a filter (see Fig. 1, filter 3);
a first actuator, a second actuator, and third actuator (see Fig. 1, the pistons in pumps 6 and/or 7, motor 12a & 12b, and gears 13; which read on the claimed actuators; ¶ [0014] “The micro flow filtration system further comprises at least two pairs of piston pumps wherein each pair of piston pumps comprises two piston pumps and a control unit for controlling the piston pumps.”; and ¶ [0054] “Each of the syringe pumps 7 is motor driven. Therefore four motors 12 are comprised in the system 1. Each motor 12 is connected preferably via a gear 13 with the piston of the syringe pumps 7.”; see also Fig. 3, pistons 63 & 64); and
the cassette comprising:
a first, second, and third reservoir (see Fig. 1, reservoirs 18a, 18b & 19a, 19b) configured to the first and second actuator, respectively, (see Fig. 1, piston pumps 6) for imparting flow to a cell containing solution (see ¶ [0005] “The filtration process is usually used to increase the concentration of active ingredients, for example proteins, particles, aggregates, ions, bacteria, viruses, nucleic acids, saccharides or the like.”) in a first and second direction, respectively, through the filter (3) (see Fig. 1, filter 3; see also see Abstract “the piston pumps (6) having a piston swept volume forming a reservoir being able to contain the fluid for volumes of up to 100 ml. The tangential flow filtration module (3) is located in the fluid channel (2) so that a fluid flowing through the channel (2) passes through the filtration module (3). At each end (10, 11) of the channel (2) one piston pump (6) of each pair (8, 9) of piston pumps (6) is located”); and
the filter (3) being in fluid communication (see Fig. 1, fluid channels 25, 10, 4, 2, 5) with the first and second reservoirs (see Fig. 1, reservoirs 18a, 18b, 19a & 19b); and
when the cassette is engaged with the filtration unit (see Fig. 1), the filter (3) is in fluid communication with the sample inlet (16) (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”), and the sample outlet (see Fig. 1, outlet 16) (see ¶ [0048] “The fluid channel 2 comprises two conduits 4, 5 which are connected to both ends of the tangential flow filtration module 3. At each end 10, 11 of the fluid channel 2, which is represented by an end of the conduit 4 and 5 respectively, two piston pumps 6 are connected.”; filtration unit can connect to the ends 10 & 11; and ¶ [0070] “During the operation of the fluidic system 1, the volume of the liquid sample within the fluidic system 1 decreases over the time due to the fact that solution is withdrawn from the TFF-module 3 as permeate via the permeate outlet 16.”);
allowing an amount of cell-containing solution to flow through the solution inlet and into the first reservoir (see ¶ [0031] “It is also possible that an external fluid reservoir is connected to the system, e.g. to one of the conduits of the fluidic channel, so that the fluid being withdrawn in the TFF-module is refilled from the external reservoir.”), and
actuating the first actuator to engage with the first reservoir to impart flow to the cell- containing solution in a first direction through the filter and to push the cell-containing solution through the filter in a first direction (see ¶ [0061] “The piston of the first syringe pump 8a is pushed so that fluid is withdrawn out of the piston swept reservoir 18a and conducted into the fluid channel 2.”; and ¶ [0063] “…the movement of the piston of the second syringe pump 8b is stopped due to the fact that the piston swept reservoir 18a of the first syringe pump 8a is depleted and the fluid volume of the first syringe pump 8a is (completely) transitioned to the second syringe pump 8b via the TFF-module 3”)
actuating a second actuator to engage with the second reservoir to impart flow to a cell- containing solution in a second direction through the filter and to push the cell-containing solution through the filter in a second direction (see ¶ [0063] “the piston swept reservoir 18a of the first syringe pump 8a is depleted and the fluid volume of the first syringe pump 8a is (completely) transitioned to the second syringe pump 8b via the TFF-module 3 then the cycle of moving the pistons of the first syringe pump 8a and the second syringe pump 8b starts again. Now the piston of the second syringe pump 8b is pushed so that the fluid contained in the piston swept reservoir 18b is depleted into the fluid channel 2 and the piston of the first syringe pump 8a is pulled so that fluid can enter the piston swept reservoir 18a”);
where the first direction is opposite the second direction (Id.; see also ¶ [0054] “The piston pumps 6 are controlled in such a manner that the fluid in the fluid channel 2 is driven back and forth through the TFF-module 3”; and ¶ [0064] “It is self-evident that the pumping cycle (pumping the fluid back and forth between the two pumps of one pair of piston pumps) can be performed several times.”);
actuating the first and/or second actuator to provide a force aiding flow of a cell-free solution through a filter wall (17) (see ¶ [0061] “The piston of the first syringe pump 8a is pushed so that fluid is withdrawn out of the piston swept reservoir 18a and conducted into the fluid channel 2. The pressure measured using the pressure sensors 23, 24 increases then. If the predetermined and desired transmembrane pressure in the TFF-module 3 is reached or the median of the two pressure values p1, p2 at the pressure sensors 23, 24 is larger than the transmembrane pressure the piston of the second syringe pump 8b is moved using the motor 12b. The piston of the pump 8b moves outwards (is pulled), so that the median value of the measured pressures p1, p2 equals the desired transmembrane pressure. If the measured median pressure value is smaller than the desired transmembrane pressure the motor 12b slows down or stops so that the movement of the piston of the second syringe pump 8b also slows down or stops.”) and into a third reservoir (20) (see ¶ [0056] “A permeate outlet 16 is fluidically located behind a membrane 17 so that liquid passing the membrane 17 can be withdrawn from the TFF-module 3 as a permeate stream via the permeate outlet 16. The permeate can be collected in a permeate chamber 20.”);
collecting a sample of cell-free solution filtered by said filter (3) (see ¶ [0056] “A permeate outlet 16 is fluidically located behind a membrane 17 so that liquid passing the membrane 17 can be withdrawn from the TFF-module 3 as a permeate stream via the permeate outlet 16. The permeate can be collected in a permeate chamber 20.”); and
the wetting components being components that are in direct contact with the cell-containing solution (see ¶ [0074] “FIG. 2 shows an alternative embodiment of the fluidic system according to the invention. The difference to the embodiment shown in FIG. 1 is an additional optical measuring device 26 which allows an online acquisition of the concentration of the components contained in the liquid sample. The components are preferably proteins, particles, aggregates, ions, bacteria, viruses, nucleic acids, saccharides or the like.”),
the wetting components including the filter (3), the first reservoir, and the second reservoir (reservoirs 18a, 18b & 19a, 19b).
Oranth is silent as to the filtration unit comprises one or more valves, the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, actuating the third actuator substantially simultaneously to the first and/or second actuator to provide a suction force aiding flow of cell-free solution through the filter wall and into the third reservoir; removing the cassette from the filtration unit as a single unit for disposal thereof.
Regarding where the filtration unit comprises one or more valves; Oranth further teaches where a filtration unit comprised one or more valves in order to control the flow of fluid within the filtration unit (see ¶ [0006] “Normally, a flow filtration system is used which comprises a circuitry with the tangential flow filtration module, a reservoir containing the fluid sample, one or more pressure sensors, valves and a pump to drive the fluid sample through the circuitry.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the filtration unit of Oranth with one or more valves as taught by Oranth, to yield the predictable results of controlling the flow of fluid within the filtration unit. MPEP 2143.A.
Oranth is silent as to the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, actuating a third actuator substantially simultaneously to the first and/or second actuator to provide a suction force aiding flow of cell-free solution through a filter wall and into a third reservoir; removing the cassette from the filtration unit as a single unit for disposal thereof; and wherein the cassette comprises all wetting components.
Regarding where the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, removing the cassette from the filtration unit as a single unit for disposal thereof, wherein the cassette comprises all wetting components; Cannon, which is analogous prior art in the field of sampling and routing cell-containing solutions (see Abstract “The present invention provides a feedback controlled bioculture platform for use as a precision cell biology research tool and for clinical cell growth and maintenance applications. The system provides individual closed-loop flowpath cartridges, with integrated, aseptic sampling and routing to collection vials or analysis systems.”), teaches a method of treating a cell-containing solution (see Abstract) comprising:
Connecting a cassette (media perfusion loop) to a unit (a media flowpath assembly cartridge) (see ¶ [0013] “The apparatus preferably includes at least one media flowpath assembly cartridge having an outer shell or housing and affixed thereto, … and a disposable sterile media perfusion flowpath loop. … The media perfusion loop is removably attachable to the outer shell”);
the unit (a media flowpath assembly cartridge) comprising a housing (outer shell or housing 7) with a sample inlet (a series of access ports 4), a sample outlet (a series of access ports 4) (see ¶ [0044] “…access ports 4 to accommodate injection or sampling of fluid”), one or more valves (valves 11), an actuator (pump 8), and a second actuator (optional air pump) (see Fig. 3; and ¶ [0045] “With reference now to FIG. 3, a cartridge outer shell or housing 7 provides physical support for the internal components. The embodiment shown in FIG. 3 illustrates internal hardware components of a preferred cartridge outer shell or housing, including a pump 8, an optional oxygenator bracket 9, a biochamber 10, valves for diverting media flow 11, a flow cell or drip chamber 12, a noninvasive sensor 13, a series of access ports 4, an optional air pump for sample routing 0.1 micron filtered air (not shown in FIG. 3)”); and
the cassette (media perfusion loop) (see Fig. 5) comprising:
a filter (27); and
a first and second reservoir (biochamber 10, media reservoir 22, waste reservoir 29, injection and sample reservoirs) (see ¶ [0050] “As shown in the embodiment of FIG. 5, the media perfusion loop or flowpath includes a media reservoir 22, tubing 23, an oxygenator 24, a biochamber or bioreactor 10, an interface to accommodate an air supply 26 for sample removal, a filter 27 for sterilizing air from the air supply, a sampling interface 28, and a waste reservoir 29 (injection and sample reservoirs not shown in this FIG.).”); and
where the cassette (media perfusion loop) is disposable (see ¶ [0050] “The invention further provides a unitized, disposable sterile media perfusion loop flowpath, which is removably attachable to the outer shell or housing of the cartridge… The loop is preferably removable from the cartridge housing as a single disposable unit.”) and housed by a connector configured to be removably coupled to the unit (Id.; and ¶ [0042] “the closed nature of the perfusion loop which remains intact during various manipulations or movements such that each flowpath assembly perfusion loop can be connected to a cartridge housing”; Cannon reads on a connector, because the “cassette”/ “media perfusion loop” disclosed is “connected to the cartridge housing”); and
removing the cassette from the filtration unit as a single unit for disposal thereof (see ¶ [0050] “The invention further provides a unitized, disposable sterile media perfusion loop flowpath, which is removably attachable to the outer shell or housing of the cartridge… The loop is preferably removable from the cartridge housing as a single disposable unit.”);
in order to prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and prevent cross-contamination of the cell-containing solution (see ¶ [0042] “disconnected and then reconnected without exposing the internal surfaces of the flowpath to environmental contaminants and without the components of the perfusion loop flowpath losing fluid communication with one another. … an individual perfusion loop can be moved or carried throughout a laboratory or other facility, or to a separate lab or facility, as desired for separate testing or analyses while its contents remain sterile.”; ¶ [0005] “Cells can be harmed when removed from their thermal and gas environment. The frequent transport and manipulation of the culture represents an opportunity for contamination from a single bacterium that can cause weeks of work to be wasted.”; and ¶ [0015] “the fluid routing system is disposable to limit opportunities for cross-contamination.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of making a disposable cassette housed by a connector configured to be removably coupled to the filtration unit as a single unit, and remove the cassette from the filtration unit as a single unit for disposal thereof, by applying a particular known technique of providing a “disposable sterile media perfusion flowpath loop” as taught by Cannon, to a known method that was ready for improvement, the method of Oranth, in order to obtain the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. MPEP 2143.I.D.
Further, while Oranth teaches a “base” method, a “method of filtering a cell-containing solution”, upon which the claimed invention can be seen as an “improvement”; Cannon teaches a “comparable” method, “a method for sampling and routing cell-containing solutions”, that is not the same as the base device; but which has been improved in the same way as the claimed invention, the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, removing the cassette from the filtration unit as a single unit for disposal thereof.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement a “the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit” as taught by Cannon, in the same way to the method of Oranth, to yield the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Oranth is silent as to actuating a third actuator substantially simultaneously to the first and/or second actuator to provide a suction force aiding flow of cell-free solution through the filter wall and into a third reservoir.
However, Sowemimo-Coker teaches method of filtering a cell containing solution (see ¶ [0031] “In another embodiment, there is a kit for preparing a cell concentrate, comprising a first filtration device and a second filtration device, both of which are housed in a suitable container. In a specific embodiment, the first filtration device and second filtration device are housed in a suitable container.”).
The method comprising:
actuating the third actuator (syring C) substantially simultaneously to the first and/or second actuator (first and second syringes A & B) to provide a suction force aiding flow of cell-free solution through the filter wall (30) and into the third reservoir (26) (see ¶ [0106] “The sample is passed back and forth between the two opposing retenate syringes (syringes A 20 and B 24) to allow circulation of the retentate and separation of the cellular and liquid components. The liquid component is passed through the semi-permeable filter membrane 30 into syringe C 26; cells cannot pass through the semi-permeable filter membrane 30”) in order to collect the filter permeate, which is a cell-free solution (Id.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the method of The Combination Of Oranth And Cannon with a step of “actuating the third actuator substantially simultaneously to the first and/or second actuator to provide a suction force aiding flow of cell-free solution through the filter wall and into the third reservoir” as taught by Sowemimo-Coker, to yield the predictable results of collecting the filter permeate, which is a cell-free solution. MPEP 2143.A.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(a) previously set forth.
Applicant’s amendments to the claims have overcome the rejections(s) under 35 U.S.C. § 112(b) previously set forth. New rejections to the claims is/are presented as necessitated by the most recent amendment.
Applicant’s amendments to the claims have overcome some of the rejections under 35 USC § 103.
New rejections and objections under 35 USC § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments filed 4/12/2022, see pages 8-10, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered, but they are not persuasive.
Regarding applicant’s arguments as to what structures are the housing and cassette claimed, see pages 8-9; while the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
In the current case, the Oranth clearly teaches all the structural elements of both the cassette comprising a filter (3), and a first and second reservoir (18a-18b & 19a-19b), and the housing claimed. Oranth differs from the claimed invention in that the elements of the housing and elements of the cassette are separable as claimed. However, as discussed above, separation of the housing elements and the cassette element would have been obvious to a person having ordinary skill in the art.
Further, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of making the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled/received to the filtration unit as a single unit; and wherein said cassette comprises all wetting components for the filtration system by applying a particular known technique of providing a “the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit” as taught by Cannon, to a known device (method, or product) that was ready for improvement, the apparatus of Oranth, in order to obtain the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. MPEP 2143.I.D.
Still further, while Oranth teaches a “base” device (method, or product), a filtration system, upon which the claimed invention can be seen as an “improvement”; Cannon teaches a “comparable” device (method, or product), “a system for sampling and routing cell-containing solutions”, that is not the same as the base device; but which has been improved in the same way as the claimed invention, providing a cassette that is received within a unit; the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit, and configured to be removably coupled to the unit; and wherein the cassette comprises all wetting components for the system.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement a “the cassette being a unitary structure that is removably coupled to the filtration unit as a single unit” as taught by Cannon, in the same way to the device of Oranth, to yield the predictable result of being able to remove and replace the filter and/or the cassette; prevent exposure of the cell-containing solution in the fluid “cartridge” to environmental contaminants, to facilitate transport of the cell-containing solution, and/or prevent cross-contamination of the cell-containing solution when multiple, different fluids are to be analyzed. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, see pages 9-10 arguing that Oranth is unrelated to the problem of cross contamination; the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the Oranth AND the knowledge generally available to a person having ordinary skill in the art clearly teach the importance of avoiding cross contamination, because purification, concentration, pharmaceutical, and biotechnological processes all require that the products of the apparatus and method taught by Oranth not be contaminated with prior samples or products (see Oranth ¶ [0002] “Flow filtration systems for filtrating a fluid sample using a semipermeable membrane for purposes of purification or concentration are well known in the state of the art. These systems are used to remove particulate or molecular contaminants in the case of a purification or are used to increase the concentration of a component in a fluid for example for laboratory analysis.”; and ¶ [0009] “So, especially in the pharamaceutic and biotechnology industry a strong demand still exists for a tangential flow filtration system being able to operate with small amounts of a fluid sample, preferably with less than 20 ml start volume and being able to concentrate a component of a solution by a large concentration factor. Such filtration systems are not commercially available at the time. It is an object of the invention to provide an optimized TFF-system being able both to handle small amounts of a fluid and to provide the requested concentration factor. Further, a clogging and fouling in the TFF-module should be avoided over a large time period during the filtration process.”; because of the specificity of the products in pharmaceutical and biotechnology industry, cross-contamination is necessarily to be avoided).
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case, the teachings of Oranth and Cannon indicate that a person having ordinary skill in the art would have the knowledge to find obvious the separate components of the claimed invention without knowledge from the applicant’s disclosure.
In response to applicant’s argument that Cannon is directed to a system that provides a rack that holds multiple “cartridges”, which are incubating devices, see page 10; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773